DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 5-21, 23, 25, and 26 are currently pending. Claims 1 and 5 have been amended to overcome the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed on 23 June 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2, 3, 5-9, and 23  Claims 1 and 21 recite “wherein the optimal time window is determined to exclude heart beats initiated by an internal pacemaker of the patient” in lines 23-24 of claim 1 and lines 21-22 of claim 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 3, 5-9, 11-20, 23, 25, and 26 are further rejected due to their dependency to claims 1 or 10.
Claim 1 recites the limitation “the stability index” in lines 14-15 and line 21. There is insufficient antecedent basis for this limitation in the claim. Line 10 recites “a stability index for each of two or more portions of the pressure data.” It is unclear which stability index the limitation in lines 14-15 and line 21 is referring to. Examiner suggests amending the limitation to recite “the stability index for each of two or more portions of the pressure data.”
Claim 1 recites the limitation “the heart rate instability indicator” in line 20. There is insufficient antecedent basis for this limitation in the claim. “Heart rate instability indicator” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “a heart rate instability indicator.”
Claim 1 recites that the optimal time window is determined based on the pressure data, as seen in lines 13-14. However, lines 14-15 recite that the optimal time window is based on the stability index. Lines 20-21 recite that the optimal time window is based on the stability index and lines 23-24 recite that the optimal time window is determined to exclude heart beats initiated by an internal pacemaker or if the one or more processors is configured to determine when the heart beats are initiated by the internal pacemaker and then the optimal time window is based on the heart beats initiated by the internal pacemaker. Furthermore, it is unclear how the optimal time window can be determined if the patient does not have an internal pacemaker. Clarification is requested.
Claim 10 recites the limitation “the stability index” in lines 10, 12, and 20. There is insufficient antecedent basis for this limitation in the claim. Line 9 recites “a stability index for each of two or more portions of the pressure data.” It is unclear which stability index the limitation in lines 10, 12, and 20 is referring to. Examiner suggests amending the limitation to recite “the stability index for each of two or more portions of the pressure data.”
Claim 21 recites the limitation “the stability index” in lines 10, 12, and 19. There is insufficient antecedent basis for this limitation in the claim. Line 9 recites “a stability index for each of two or more portions of the pressure data.” It is unclear which stability index the limitation in lines 10, 12, and 19 is referring to. Examiner suggests amending the limitation to recite “the stability index for each of two or more portions of the pressure data.”
Claim 21 recites the limitation “the heart rate instability indicator” in line 18. There is insufficient antecedent basis for this limitation in the claim. “Heart rate instability indicator” was not previously mentioned in the claim. Examiner suggests amending the limitation to recite “a heart rate instability indicator.”
Claim 21 recites that the optimal time window is determined based on the pressure data, as seen in lines 14 and 18-19. However, lines 21-22 recite that the optimal time window is determined to or if the one or more processors is configured to determine when the heart beats are initiated by the internal pacemaker and then the optimal time window is based on the heart beats initiated by the internal pacemaker. Furthermore, it is unclear how the optimal time window can be determined if the patient does not have an internal pacemaker. Clarification is requested.
Allowable Subject Matter
None of the prior art teaches or suggests, either alone or in combination, wherein the optimal time window is determined to exclude heart beats initiated by an internal pacemaker of the patient, in combination with the other claimed elements, as mentioned in claims 1 and 21, and calculating a catheter instability indicator based on an amount of high frequency noise and baseline drift present in the pressure data, in combination with the other claimed elements, as mentioned in claim 10.
Response to Arguments
Applicant argues that none of the prior art teaches calculating a catheter instability indicator based on an amount of high frequency noise in the pressure data. Examiner respectfully agrees, and the 35 U.S.C. 103 rejection has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. ‘071 (US Pub No. 2016/0228071) teaches that motion artefacts may come from the motion of a catheter ([0047]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791



/ETSUB D BERHANU/Primary Examiner, Art Unit 3791